Name: 79/739/EEC: Commission Decision of 2 August 1979 on the reimbursement by the Guidance Section of the EAGGF to the Kingdom of Denmark of expenditure incurred during 1978 in connection with Community measures for the eradication of brucellosis, tuberculosis and leucosis in cattle (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-08-24

 Avis juridique important|31979D073979/739/EEC: Commission Decision of 2 August 1979 on the reimbursement by the Guidance Section of the EAGGF to the Kingdom of Denmark of expenditure incurred during 1978 in connection with Community measures for the eradication of brucellosis, tuberculosis and leucosis in cattle (Only the Danish text is authentic) Official Journal L 216 , 24/08/1979 P. 0026 - 0026****( 1 ) OJ NO L 145 , 13 . 6 . 1977 , P . 44 . ( 2 ) OJ NO L 6 , 10 . 1 . 1979 , P . 27 . ( 3 ) OJ NO L 77 , 29 . 3 . 1979 , P . 28 . COMMISSION DECISION OF 2 AUGUST 1979 ON THE REIMBURSEMENT BY THE GUIDANCE SECTION OF THE EAGGF TO THE KINGDOM OF DENMARK OF EXPENDITURE INCURRED DURING 1978 IN CONNECTION WITH COMMUNITY MEASURES FOR THE ERADICATION OF BRUCELLOSIS , TUBERCULOSIS AND LEUCOSIS IN CATTLE ( ONLY THE DANISH TEXT IS AUTHENTIC ) ( 79/739/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 77/391/EEC OF 17 MAY 1977 INTRODUCING COMMUNITY MEASURES FOR THE ERADICATION OF BRUCELLOSIS , TUBERCULOSIS AND LEUCOSIS IN CATTLE ( 1 ), AS LAST AMENDED BY DIRECTIVE 79/9/EEC ( 2 ), AND IN PARTICULAR ARTICLE 8 ( 1 ) THEREOF , WHEREAS THE PLAN FOR THE ERADICATION OF LEUCOSIS COMMUNICATED BY THE KINGDOM OF DENMARK WAS THE SUBJECT OF A FAVOURABLE COMMISSION DECISION PURSUANT TO ARTICLE 9 OF THE SAID DIRECTIVE ; WHEREAS THE KINGDOM OF DENMARK HAS SUBMITTED AN APPLICATION FOR REIMBURSEMENT IN RESPECT OF SLAUGHTERING DONE DURING 1978 AS PART OF THE MEASURES PROVIDED FOR IN ARTICLE 4 OF THE ABOVEMENTIONED DIRECTIVE AND IN THE NATIONAL PROGRAMME APPROVED BY THE COMMISSION ; WHEREAS THIS REQUEST IS IN ACCORDANCE WITH THE PROVISIONS OF COMMISSION DECISION 79/324/EEC OF 9 MARCH 1979 CONCERNING APPLICATIONS FOR REIMBURSEMENT UNDER DIRECTIVE 77/391/EEC INTRODUCING COMMUNITY MEASURES FOR THE ERADICATION OF BRUCELLOSIS , TUBERCULOSIS AND LEUCOSIS IN CATTLE ( 3 ); WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT THE NUMBER OF ANIMALS SLAUGHTERED WAS AS FOLLOWS : // // COWS // BOVINE ANIMALS OTHER THAN COWS // PURSUANT TO ARTICLE 2 // - // - // PURSUANT TO ARTICLE 3 // - // - // PURSUANT TO ARTICLE 4 // 141 // 284 // TOTAL // 141 // 284 // WHEREAS THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND SHOULD PAY , TO THE MEMBER STATE CONCERNED , 60 UNITS OF ACCOUNT PER COW AND 30 UNITS OF ACCOUNT PER BOVINE ANIMAL OTHER THAN COWS ; WHEREAS THE AID FOR THAT MEMBER STATE SHOULD BE DKR 145 460.19 ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONTRIBUTION BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE EXPENDITURE INCURRED BY THE KINGDOM OF DENMARK DURING 1978 FOR THE SLAUGHTERING OF COWS AND BOVINE ANIMALS OTHER THAN COWS AS PART OF THE COMMUNITY MEASURES FOR THE ERADICATION OF BRUCELLOSIS , TUBERCULOSIS AND LEUCOSIS SHALL BE DKR 145 460.19 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF DENMARK . DONE AT BRUSSELS , 2 AUGUST 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT